Citation Nr: 1427624	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, to include arthritis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the Veteran also perfected an appeal as to the denial of entitlement to service connection for bilateral hearing loss; however, in August 2012, prior to the certification of the appeal to the Board, she withdrew such issue from appellate consideration.  Therefore, it is not properly before the Board.

In September 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  At such time, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the September 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

FINDINGS OF FACT

1.  At the Board hearing in September 2013, prior to the promulgation of a decision on such issue, the Veteran stated on the record that she wished to withdraw from appeal her claim of entitlement to service connection for a bilateral hand disorder, to include arthritis.

2.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to her noise exposure during active military service.

3.  Resolving all doubt in favor of the Veteran, a sinus disorder, diagnosed as allergic rhinitis and sinusitis, had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for a bilateral hand disorder, to include arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Allergic rhinitis and sinusitis were incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

With respect to the issue of service connection for a bilateral hand disorder, to include arthritis, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the Board hearing in September 2013, prior to the promulgation of a decision on such issue, the Veteran stated on the record that she wished to withdraw from appeal her claim of entitlement to service connection for a bilateral hand disorder, to include arthritis.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to that particular claim.  As such, the Board does not have jurisdiction to review the claim and the appeal of that claim must be dismissed.

II.  Service Connection Claims

As the Board's decision to grant the claim for service connection for tinnitus, and allergic rhinitis and sinusitis herein is completely favorable, no further action with respect to such claims is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As tinnitus is not considered a chronic disease per VA regulations, presumptive service connection for such disorder, to include on the basis of continuity of symptomatology, is not warranted.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnoses referable to tinnitus.  However, she is competent to report her in-service exposure to noise while working on a flight line.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with her Military Occupational Specialty (MOS) of Support Equipment Gas Turbine Mechanic.  The record also reflects a diagnosis of tinnitus.  In this regard, January 2011 and March 2013 VA examination reports reflect diagnoses of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles, supra.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to her in-service noise exposure.

In January 2011, the Veteran was afforded a VA examination to determine the nature and etiology of her tinnitus.  At such time, the audiologist opined that the Veteran's tinnitus is not the result of her military noise exposure as the Veteran's reported onset of tinnitus was approximately two years prior to the examination.  The Board notes that the Veteran has denied ever making such statement regarding the onset of her tinnitus.  In her September 2011 notice of disagreement, the Veteran stated that her tinnitus began during service and that it has gotten worse in the last few years.  Thus, the Board affords the January 2011 opinion no probative value as it was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Veteran was provided another VA examination in March 2013.  At such time, the examiner opined that the Veteran's tinnitus was less likely than not incurred in or caused by acoustic trauma during service.  Her rationale was: "[t]he temporal relation cannot be confirmed.  Her tinnitus could be due to a general aging process and time out of service rather than directly caused by service.  Hearing test from 2011 revealed minimal hearing loss."  The Board finds that the examiner did not fully consider the Veteran's acknowledged in-service noise exposure or her statements that she has had ringing in her ears since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Therefore, the Board affords this opinion no probative value.  

With respect to the relevant lay evidence of record, statements supporting the Veteran's assertions as to tinnitus complaints were submitted by her husband, mother, and colleague in August 2013.  Her husband reported that the Veteran has complained about "constant ringing in her ears over the past 20 years."  With respect to post-service exposure to acoustic trauma, the Veteran denied any such exposure in sworn testimony to the undersigned Veterans Law Judge.

The Board finds that the Veteran has competently, credibly, and consistently reported that her tinnitus began during her military service and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which she has first-hand knowledge.  Specifically, she is competent to report when her tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, such is supported by her consistent statements throughout the course of her appeal, as well as by the statements submitted by her husband, mother, and colleague.

The United States Court of Appeals for Veterans Claims has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that lay testimony could, in certain circumstances, constitute competent nexus evidence). 

Therefore, in light of the Veteran's competent and credible report that her tinnitus began during her active service, as well as her continuity of such symptomatology since service, the Board resolves all doubt in her favor and finds that tinnitus is related to her in-service noise exposure.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Sinus Disorder

At her September 2013 Board hearing, the Veteran testified that she had no problems with her sinuses prior to her military service.  In this regard, the Board observes that, at the time of her February 1986 enlistment examination, a September 1987 overseas examination, and a September 1992 periodic examination, her sinuses were normal upon clinical evaluation and, in her accompanying report of medical history, she denied ear, nose, or throat trouble; chronic or frequent colds; sinusitis; hay fever; or chronic cough.  

Rather, the Veteran testified that she began experiencing difficulty with her sinuses while stationed in Sicily, Italy, in the early 1990's.  In this regard, her service treatment records reflect that, in March 1993 and December 1993, she had sinusitis.  In April 1994, the Veteran was treated for pharyngitis and, in August 1994, she was diagnosed with viral syndrome.  Additionally, at the time of her September 1994 separation examination, while her sinuses were normal upon clinical evaluation, she reported experiencing sinusitis.  It was noted that she had experienced such problems since coming to Sigonella, Italy.  

The Veteran further testified that she's consistently experienced problems with her sinuses since such time and, while some of the records are unavailable, has also sought treatment since service.  In this regard, while her private treatment records from Florida were not obtained due to the non-response from the treatment provider, records from Dr. Galla in Indiana reflect that, in November 2009, the Veteran established care, and reported that her allergies were bothering her and she needed a refill on Allegra.  Such records, which are dated through November 2010, also reflect treatment for asthmatic bronchitis, pharyngitis, allergies, and sinusitis.  Furthermore, August 2013 lay statements from the Veteran's husband and mother, who knew her during her military service, reflect that her sinus problems began during service and have continued over the years.

Moreover, in January 2011, the Veteran was afforded a VA examination so as to determine the current nature and etiology of her sinus disorder.  At such time, she was diagnosed with allergic rhinitis and acute sinusitis (not currently active).  While the examiner determined that the Veteran's sinus disorder was less likely as not caused by or a result of her military service, she found that the Veteran first experienced these conditions while serving abroad.  The examiner further noted that the Veteran continued to have intermittent problems with these conditions exacerbated by the changing of the seasons in Spring and Fall.  While the examiner observed that there is no medical rationale to support the fact that merely serving abroad in the military would be a cause of allergic rhinitis/acute sinusitis, she found that it was more likely that the Veteran simply happened to first notice these conditions while she was coincidentally in the service. 

The Board acknowledges that a March 2013 VA examiner determined that "[i]t is unlikely that [the Veteran's] sinusitis first manifested in service.  It is unclear when this began but it could have been before/during/or after service.  I cannot directly say that it manifested during service."   However, the Board accords such statement no probative value as the examiner did not provide a rationale in support of his opinion.   See Nieves-Rodriguez, supra.
 
Therefore, in light of the foregoing, the Board finds that the Veteran has competently, credibly, and consistently reported that her sinus problems began during her military service and have existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which she has first-hand knowledge.  Specifically, she is competent to report when her sinus problems began and the continuity of such symptomatology.  See 38 C.F.R. 
§ 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, such is supported by her consistent statements throughout the course of her appeal, as well as by the statements submitted by her husband and mother.  Furthermore, as noted previously, her service treatment records note the onset of such sinus problems while she was serving in Italy in the early 1990's.  Finally, while the January 2011 VA examiner determined that there was no medical rationale to support the fact that merely serving abroad in the military would be a cause of allergic rhinitis/acute sinusitis, she found that the Veteran first experienced these conditions while serving abroad.   

Therefore, the Board resolves all doubt in her favor and finds that the Veteran's sinus disorder, diagnosed as allergic rhinitis and sinusitis, had its onset during military service.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal with respect to the Veteran's claim for service connection for service connection for a bilateral hand disorder, to include arthritis, is dismissed.

Service connection for tinnitus is granted.

Service connection for allergic rhinitis and sinusitis is granted. 



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


